DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: element 212, set forth in paragraph 0020 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “216” has been used to designate both the secondary shredder and the secondary residue in figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities: paragraph 0015 reads “Feed rollers 68 are disposed within the inlet 56” in line 3. However, Figure 2 shows feed rollers 68 spaced away from inlet 56, within the body of the combine.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the signal" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 are rejected for their dependency upon claim 1.
Claim 9 recites the limitation "the signal" in the penultimate line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-14 are rejected for their dependency upon claim 9.
Claim 15 recites the limitation "the signal" in the third line from the end of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-20 are rejected for their dependency upon claim 15.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dugas (US 20170251601 A1).

Regarding claim 1, Dugas discloses a control system for a harvester (10) having a residue discharge system (55) operable to eject crop residue according to an adjustable residue discharge parameter (fan speed, paragraph 0051), the control system including a processor, a memory (paragraph 0031), a human-machine interface (66), and a sensor (moisture sensor 80) configured to detect at least one of wind speed, wind direction, or humidity, the control system configured to: 
receive the signal from the sensor, 
receive an operator input corresponding to a desired residue management strategy selected from at least a first residue management strategy and a second residue management strategy (paragraph 0047, an operator may input a desired level of cleaning), and 
adjust the residue discharge parameter based on the desired residue management strategy (paragraph 0049) and the detected at least one of wind speed, wind direction, or humidity (paragraph 0045).

Regarding claim 2, Dugas discloses the control system of claim 1, wherein the residue discharge parameter includes one or both of 1) a residue discharge rate (fan speed, paragraph 0051) or 2) a residue discharge direction.

Regarding claim 15, Dugas discloses a harvester (10), comprising: 
an inlet configured to receive crop (paragraph 7 line 2); 
a blade (paragraph 7 line 3) configured to cut the crop into billet and extraneous plant matter; 
a cleaning system (separator 55) configured to generally distinguish between billet and extraneous plant matter such that extraneous plant matter is ejected from the harvester as residue (paragraph 0027) and billet is directed to a conveyor (56) configured to discharge billet to a vehicle, wherein a residue discharge rate is adjustable; 
a sensor (moisture sensor 80) configured to detect at least one of wind speed, wind direction, or humidity; and 
a control system (68) including a processor, a memory (paragraph 0031), and a human-machine interface (66), wherein the control system is configured to receive the signal from the sensor and programmed to adjust the residue discharge rate based on the detected at least one of wind speed, wind direction, or humidity (paragraph 0045).

Regarding claim 16, Dugas discloses the harvester of claim 15, wherein the residue discharge rate is adjusted as a function of at least one of a speed of the cleaning system, a harvester speed, a chopper speed, or a feed speed (paragraph 0051, cleaning system speed is adjusted).

Regarding claim 17, Dugas discloses the harvester of claim 15, wherein the control system is configured to receive an operator input corresponding to a desired residue management strategy selected from at least a first residue management strategy and a second residue management strategy (paragraph 0047, an operator may input a desired level of cleaning), and configured to further adjust the residue discharge rate based on the desired residue management strategy (paragraph 0049, the level of cleaning is dependent upon cleaning system speed).









Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-8, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dugas in view of Vergote (US 20140295923 A1).

Regarding claim 3, Vergote, of the resultant combination, discloses the control system of claim 1, wherein the first residue management strategy includes one or both of 1) keeping residue away from a first area or 2) directing residue with respect to a second area (paragraph 0026, the residue is deposited away from a harvester and into a windrow on the ground).

Regarding claim 4, Vergote, of the resultant combination, discloses the control system of claim 3, wherein the first area includes one or both of 1) a main body of the harvester (paragraph 0026, the residue is deposited away from a harvester) or 2) a heat exchanger core area of the harvester.

Regarding claim 5, Vergote, of the resultant combination, discloses the control system of claim 3, wherein the second area includes an area of the ground around the harvester (the area of ground under the windrow having desired width W).

Regarding claim 6, Vergote, of the resultant combination, discloses the control system of claim 1, wherein the first residue management strategy includes keeping residue away from a first area (paragraph 26, away from the harvester and into a windrow), and the second residue management strategy includes directing residue with respect to a second area (paragraph 26, into a receiver).

Regarding claim 7, Vergote, of the resultant combination, discloses the control system of claim 6, wherein the first area includes one or both of a main body of the harvester or a heat exchanger core area of the harvester.

Regarding claim 8, Vergote, of the resultant combination, discloses the control system of claim 6, wherein the second area includes an area of the ground around the harvester (the area of ground under the windrow having desired width W).

Regarding claim 18, Dugas discloses the harvester of claim 17. 
Dugas does not disclose wherein the first residue management strategy includes at least one of 1) keeping residue away from a first area or 2) directing residue with respect to a second area.
In a similar harvester, Vergote discloses an extractor system (22) that is operated so that discharged residue is deposited precisely in relation to a harvester and into a swath on the ground having a controlled width (paragraph 0026).
It would be obvious to one of ordinary skill in to art to provide the harvester disclosed by Dugas with a residue management strategy that directs residue with respect to a desired windrow, as disclosed by Vergote, so that uniform windrows may be produced.

Regarding claim 19, Vergote, of the resultant combination, discloses the harvester of claim 18, wherein the first area includes one or both of a main body of the harvester (paragraph 0026, the residue is deposited away from a harvester and into a windrow on the ground) or a heat exchanger core area of the harvester.

Regarding claim 20, Vergote, of the resultant combination, discloses the harvester of claim 18, wherein the second area includes an area of the ground around the harvester (the area of ground under the windrow having desired width W).

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dugas in view of Knapp (US 20130095899 A1).

Regarding claim 9, Dugas discloses a harvester, comprising: 
an inlet configured to receive crop; 
a blade configured to cut the crop into billet and extraneous plant matter; 
a cleaning system configured to generally distinguish between billet and extraneous plant matter such that billet is directed to a conveyor configured for discharging billet to a vehicle and extraneous plant matter is ejected through a hood as residue; 
a sensor configured to detect at least one of wind speed, wind direction, or humidity (80); and 
a control system (68) including a processor, a memory, and a human-machine interface (66), wherein the control system is configured to receive the signal from the sensor.

Dugas does not disclose wherein the hood is movable to control a direction of residue ejection, or wherein the hood is moved based on the detected at least one of wind speed, wind direction, or humidity.
In the same field of endeavor, Knapp discloses a hood (210) movable to control a direction of residue ejection, a wind speed and direction detector (32), and wherein the hood is moved based on a detected at least one of wind speed, wind direction, or humidity (paragraphs 50-51).
It would be obvious to one of ordinary skill in the art to modify the hood disclosed by Dugas so that it is rotatable based upon a detected wind, as disclosed by Knapp, as a way of more precisely controlling residue spread over the ground.

Regarding claim 10, Knapp, of the resultant combination, discloses the harvester of claim 9, wherein the control system is configured to receive an operator input corresponding to a desired residue management strategy selected from at least a first residue management strategy and a second residue management strategy, and configured to further move the hood based on the desired residue management strategy (paragraph 0045, headers can have a variety of widths, a strategy corresponding to the size of header can be selected).

Regarding claim 11, Knapp of the resultant combination, discloses the harvester of claim 10, wherein the first residue management strategy includes at least one of 1) keeping residue away from a first area or 2) directing residue with respect to a second area (residue is directed with respect to the width of the header).

Regarding claim 12, Knapp, of the resultant combination, discloses the harvester of claim 11, wherein the first area includes one or both of 1) a main body of the harvester (it is desired to spread residue upon the ground, on of ordinary skill will recognize that it is desired to spread residue away from the harvester body) or 2) a heat exchanger core area of the harvester.

Regarding claim 13, Knapp, of the resultant combination, discloses the harvester of claim 11, wherein the second area includes an area of the ground around the harvester (the ground behind the harvester, see fig. 2F-2I).

Regarding claim 14, Knapp, of the resultant combination discloses the harvester of claim 9, wherein the hood (210) is rotatably mounted.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2022137791 A1 discloses a rotatable hood of a separating system on a sugar can harvester.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         

/M.I.R./Examiner, Art Unit 3671